Willson, Judge.
With respect to the testimony admitted as res gestee, it is not shown by the bill of exception what particular objection was made thereto. A bill of exception to the admission of evidence should clearly disclose the ground or grounds of the objection made to the evidence; otherwise it is not entitled to be considered. (Willson’s Crim. Stats., sec. 2516.)
With respect to the admission of the testimony of dying declarations made by the deceased, the bill of exceptions is defective in the same particular mentioned above. It does not state the ground or grounds of obiection made thereto.
M) exceptions were made to the charge of the court. We have carefully examined the charge in the light of the objections made to it on the motion for new trial and in this court, and, in our opinion, it is free from material error—such error as might have injured the rights of the defendant. It may be that in some particulars the charge is not critically correct, but, considered as a whole, and with reference to the evidence, it is not materially objectionable.
We think the evidence amply supports the conviction. The testimony of the accomplice witness Smith is strongly corroborated by evidence which tends to connect the defendant with the crime. Without the testimony of the accomplice witness the guilt of the defendant is sufficiently established by the other evidence.
We have found no error in the conviction, and the judgment is affirmed.
Affirmed.